EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended May 21, 2010 May 21, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.9% -3.7% -5.5% Class B Units -1.9% -3.7% -5.7% Legacy 1 Class Units -1.7% -3.4% -4.8% Legacy 2 Class Units -1.7% -3.4% -4.9% Global 1 Class Units -2.1% -2.6% -4.8% Global 2 Class Units -2.1% -2.6% -5.0% Global 3 Class Units -2.2% -2.7% -5.7% S&P 500 Total Return Index2 -4.2% -8.2% -1.7% Barclays Capital U.S. Long Government Index2 3.0% 5.9% 9.9% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn markets Increase Poor weather conditions in China and Eastern Europe created an increase in demand and caused prices to rise. Soybean markets Decrease Liquidations caused by downturns in the equity markets Sugar markets Increase U.S. dollar weakness Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies Sector/Market Price Action Cause Euro Increase Rumors the European Central Bank would intervene in the financial systems of several smaller, distressed European nations Australian and New Zealand dollars Decrease Liquidations caused by increased risk-aversion and declines in a variety of commodity markets Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Decrease Waning investor sentiment fostered by concerns about the global economy Natural gas Decrease Reports showed increased U.S. drilling activity, combined withforecasts of weak, on-going demand Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause Global equity markets Decrease Higher-than-expected U.S. unemployment estimates and uncertainty regarding the European economy Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Increase Weakness in the global equity markets Bunds Increase Safe-haven buying triggered by Germany’s decision to ban short-selling of some European debt Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Metals Sector/Market Price Action Cause Precious metals Decrease Selling by large investors to generate cash to offset losses in other markets Base metals Decrease Declining demand due to downward moves in the equity markets Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
